Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 1 of 16 Page ID #:1



  1   JENNIFER HOLLIDAY, ESQ. (SBN 261343)
  2   1901 Avenue of the Stars, 2nd Floor
  3   Los Angeles, California 90067
  4   jhollidayesq@protonmail.com
  5   (805) 622-0225
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    GENEVIEVE MORTON, an                       COMPLAINT FOR:
       individual,
 13                    Plaintiff                     1. COPYRIGHT INFRINGEMENT,
                                                        17 U.S.C. § 106
 14           v.
                                                     2. RIGHT OF PUBLICITY, CAL.
 15    TWITTER, INC., a Delaware                        CIV. CODE § 3344
       Corporation; TWITTER
 16    INTERNATIONAL COMPANY;                        3. FALSE LIGHT
       TWEETDECK, INC., a Delaware
 17    Corporation; MAGIC PONY
       TECHNOLOGY, INC., a Delaware
 18    Corporation; Does 1-10,                    DEMAND FOR JURY TRIAL
 19                    Defendants.
 20
 21   PLAINTIFF GENEVIEVE MORTON (“Morton” or “Plaintiff”), by and through
 22   her attorney of record, Jennifer Holliday, alleges against Twitter, Inc. (“Twitter”),
 23   Twitter International Company (“Twitter International”), TweetDeck, Inc., Magic
 24   Pony Technology, Inc., and Doe Defendants 1-10 (collectively, “Defendants”) upon
 25   personal information as to Plaintiff’s own activities, and upon information and
 26   belief as to the activities of others, as follows:
 27
 28
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 2 of 16 Page ID #:2



  1

  2                                I.     Jurisdiction and Venue
  3      1. This Court has exclusive subject matter jurisdiction over this action pursuant
  4   to 28 U.S.C. §§ 1331 and 1338(a) because this is a claim for copyright infringement
  5   arising under the Copyright Act for the United States, 17 U.S.C. § 101, et. seq., and
  6   the Court has jurisdiction over the remaining causes of action under 28 U.S.C.
  7   §1367.
  8      2. This Court has personal jurisdiction over Defendants Twitter, Inc., Twitter
  9   International, TweetDeck, Inc., Magic Pony Technology, Inc., and Doe Defendants
 10   Numbers 1 through 10 because these Defendants conduct substantial business in the
 11   State of California and can be found in this judicial district.
 12      3. The claims alleged in this Complaint arise in the State of California and the
 13   Central District of California.
 14      4. Venue is appropriate in this judicial district pursuant to 28 U.S. Code Section
 15   1391(b)(3) and this Court has jurisdiction over Defendants, and each of them, by
 16   reason of the fact that among other things: (1) the Defendants Twitter, Inc. and
 17   Twitter International operate Twitter.com, an interactive website accessible in the
 18   County of Los Angeles; (2) the Defendants’ businesses are accessible in the County
 19   of Los Angeles; (3) Defendants are personally subject to jurisdiction of this Court
 20   pursuant to the California Long-Arm statute, California Code of Civil Procedure
 21   Section 413.10 and Federal Rule of Civil Procedure 4(e).
 22                                          II.   Parties
 23      5. Plaintiff is an individual, a citizen of South Africa, a Permanent Resident of
 24   the United States currently residing in Tennessee.
 25      6. Upon information and belief, Defendant Twitter, Inc. is a Delaware
 26   Corporation registered number 4337446, with its headquarters and principal
 27   business address at 1355 Market Street, Suite 900, San Francisco, CA 94103.
 28   Twitter, Inc. is also registered with the Secretary of State of California with file
                                                   2

                                    MORTON V. TWITTER, INC.
                                         COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 3 of 16 Page ID #:3



  1   number C3006676 and lists a registered agent for service of process of “CT
  2   Corporation System” in Los Angeles County at 330 N. Brand Blvd., Glendale,
  3   California 91203. On information and belief, Twitter, Inc. owns and operates
  4   Twitter.com, Twitter for iPad, Twitter for iPhone, Twitter for Android, and Twitter
  5   for Mac, as well as Defendants TweetDeck, Inc., Magic Pony Technology, Inc.
  6   (collectively “Subsidiary Defendants”). At all relevant times, Defendant Twitter,
  7   Inc. offered users access to Twitter.com in the United States pursuant to its Terms
  8   of Service available at https://twitter.com/en/tos/previous/version_15 hereby
  9   incorporated by reference. Plaintiff is informed and believes all Subsidiary
 10   Defendants were acting as agents of Twitter, Inc. at all relevant times and had the
 11   authority to act on behalf of Twitter, Inc. and that Twitter, Inc. is responsible for the
 12   acts of Subsidiary Defendants.
 13       7. Defendant Twitter International Company is a company registered in Ireland.
 14   At all relevant times, Twitter International Company offered users access to
 15   Twitter.com to users in the E.U., EFTA States or the United Kingdom pursuant its
 16   Terms of Service also available at https://twitter.com/en/tos/previous/version_15.
 17   Plaintiff is informed and believes Twitter International Company is responsible for
 18   enforcing Terms of Service against users of Twitter.com outside the United States.
 19       8. Defendant TweetDeck, Inc. “TweetDeck” is a Corporation organized under
 20   the laws of the State of Delaware registered under File Number 4643066 and owns
 21   TweetDeck, a social media dashboard application for management of multiple
 22   Twitter accounts and an alternative to using Twitter.com. Instructions on how to
 23   use TweetDeck appear on Twitter.com, and TweetDeck “lets you delegate access to
 24   your team members without the need to share passwords.” TweetDeck is an
 25   application integrated with Twitter that enables entire teams of people to “share
 26   access” to an account.1 Using the TweetDeck interface, a Twitter account can be
 27
      1
       See Twitter.com, Help Center, App and website integrations, How to use the Teams feature on TweetDeck,
 28   available at: https://help.twitter.com/en/using-twitter/tweetdeck-teams (last accessed Aug. 17, 2021).
                                                              3

                                           MORTON V. TWITTER, INC.
                                                COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 4 of 16 Page ID #:4



  1   shared by multiple people on multiple IP addresses in multiple locations worldwide,
  2   and an account can be operated by up to 200 members of a team.
  3      9. Defendant Magic Pony Technology, Inc. is a corporation organized under the
  4   laws of the State of Delaware with corporate file number 5986226. Magic Pony
  5   Technology, Inc. develops artificial intelligence learning technologies that use
  6   neural networks and machine learning to alter photography-based image data.
  7   Magic Pony Technology, Inc. is a subsidiary of Defendant Twitter, Inc. who
  8   acquired it for approximately $150,000,000 in 2016.
  9      10. Doe Number 1 is an agent of Twitter, Inc. who manages Twitter’s DMCA
 10   Notice and Takedown Requests. Although Doe Number 1 is unknown to Plaintiff,
 11   the party’s identity is known to Twitter, Inc., and it had the apparent authority to act
 12   on behalf of, and acted on behalf of, Twitter, Inc. and its subsidiaries at all relevant
 13   times.
 14      11. Doe Defendant Number 2 is unknown to Plaintiff but whose identity is likely
 15   to be discovered through the course of this litigation. Doe Defendant Number Two
 16   operates the Twitter.com account under username @city_tits and the linked website
 17   operating at IP Address 172.64.34.200, a server located within the United States.
 18   Twitter and/or Twitter International offered its Services to Doe Defendant Number
 19   2 through its Terms of Service and/or Developer Policy available here:
 20   https://developer.twitter.com/en/developer-terms/policy and incorporated by
 21   reference. At all relevant times, Twitter, Inc. and/or its subsidiary Twitter
 22   International Company had the right to terminate services to the account holder
 23   operating the @city_tits account.
 24      12. Plaintiff does not know the true names of defendants named in this
 25   Complaint as Does 3-10 and therefore sues those defendants by such fictitious
 26   names. Plaintiff will amend the Complaint to include the true names of the Doe
 27   Defendants and allege facts supporting their liability when Plaintiff learns them.
 28   Plaintiff is informed and believes, and on that basis alleges, that each of the
                                                  4

                                    MORTON V. TWITTER, INC.
                                         COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 5 of 16 Page ID #:5



  1   fictitiously named defendants is responsible in some manner for the acts and
  2   omissions that give rise to Plaintiff’s injuries, and that the Doe Defendants
  3   proximately caused Plaintiff’s injuries.
  4      III.   Facts
  5      A. Morton created photographs and registered them with the U.S. Copyright
  6         Office
  7      13. Morton created and owns all rights to two photographs, one registered with
  8   Copyright Registration Number VA-2-211-724 and entitled “Love on the Rocks
  9   15” (“Infringed Image 1”), and another with Copyright Registration Number
 10   VA0002210005 and entitled, “Artists Collection 16” (“Infringed Image 2”)
 11   (collectively “Infringed Images”).
 12      14. Morton is an internationally-recognizable model whose name and likeness
 13   have substantial value, and Morton’s business partially involves creating,
 14   commissioning and selling and/or licensing copyrighted collections of copyrighted
 15   photographs.
 16      15. Ms. Morton has maintained a Verified Account on Twitter.com since 2009
 17   under the username @genevievemorton and, at all relevant times, had a following
 18   of over 83,000 users on Twitter.com and over 3.5 million followers across other
 19   social media platforms. Ms. Morton’s name, image and likeness (“the Morton
 20   Publicity Rights”) has and, at all relevant times had, substantial commercial value.
 21      B. Twitter, Inc.’s business model and platform.
 22      16. Twitter, Inc. operates an Internet-based service that, among other things,
 23   allows its users to send messages (“Tweets”) through Twitter.com and its mobile
 24   site, client applications, or third-party applications (“Twitter”). Twitter enabled its
 25   user @city_tits to embed photos and videos into Tweets displayed to the public as
 26   well as in direct messages transmitted outside of public view.
 27      17. Twitter, Inc. also offers users access to data storage, developer services, and
 28   a CDN (“Content Delivery Network”) consisting of data centers in various
                                                  5

                                   MORTON V. TWITTER, INC.
                                        COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 6 of 16 Page ID #:6



  1   locations that facilitate rapid data transfer worldwide. Plaintiff is informed and
  2   believes that over 800,000 websites use Twitter, Inc.’s CDN, including companies
  3   like Walmart and the Professional Golf Association (PGA), and the CDN is a
  4   source of revenue for Twitter, Inc.
  5      18. Twitter, Inc. grossed in excess of $3.5 billion in 2020 from selling
  6   advertising on Twitter.com and other revenue streams, is traded on the New York
  7   Stock Exchange, and has a market valuation exceeding $56,000,000,000.
  8      19. At the time of the alleged infringement, Twitter.com had approximately
  9   180,000,000 unique daily users and 330,000,000 registered users, and that number
 10   has subsequently increased in 2020.
 11      C. Twitter and its users copied, displayed, and distributed the Infringed Images,
 12         and created derivative works without license or permission from Morton.
 13      20. On or about June 18, 2020, a copy of Plaintiff’s Infringed Image 1 appeared
 14   without Morton’s authorization on the @city_tits Twitter feed at the URL
 15   https://twitter.com/city_tits/status/1273260487506120709 with the following text:
 16   “Genevieve Morton @genevievemorton #Girlswithbigtits #genevievemorton” and a
 17   link to a third-party website.
 18      21. Plaintiff is informed and believes Twitter user @city_tits embedded a
 19   substantially similar copy of Plaintiff’s copyrighted work, Infringed Image 1, in a
 20   Tweet on Twitter.com, reproducing, displaying and distributing it without license,
 21   permission or authorization from Morton along with a link to the user’s third-party
 22   website where additional unauthorized reproductions of Morton’s works appeared.
 23      22. As soon as she discovered the infringement, Morton, through counsel,
 24   submitted a DMCA-compliant Notice and Takedown Report (Report #1) to Twitter,
 25   Inc. on July 23, 2020 through Twitter.com’s DMCA reporting system.
 26      23. On or about September 10, 2020, a copy of Plaintiff’s Infringed Image 2
 27   appeared without Ms. Morton’s authorization on the @city_tits Twitter feed at the
 28   URL https://twitter.com/city_tits/status/1304069685680443394 with the following
                                                  6

                                       MORTON V. TWITTER, INC.
                                            COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 7 of 16 Page ID #:7



  1   text: “Genevieve Morton @genevievemorton #Girlswithbigtits #genevievemorton”
  2   and a link to a third-party website containing additional infringed works.
  3       24. Morton discovered the Tweet featuring Infringed Image 2 on September 10,
  4   2021 and submitted a DMCA-compliant Notice and Takedown Report (Report #2)
  5   to Twitter, Inc. on September 10, 2020 through Twitter.com’s DMCA reporting
  6   system.
  7       25. Although the Infringed Image 1 and 2 are substantially similar to Plaintiff’s
  8   Original images, Doe Defendant #1 @city_tits “flipped” the Infringed Images
  9   before embedding them into Tweets to avoid detection from automated copyright
 10   enforcement tools.
 11       26. Doe Defendant #2, Twitter user @city_tits, used a Twitter developer account
 12   to post the Infringed Images.
 13       27. Doe Defendant #2, Twitter user @city_tits, used Twitter’s “PHP pics poster”
 14   developer tool to post the Infringed Images, embedding it into a Tweet where it was
 15   displayed without Plaintiff’s authorization on Twitter.com, TweetDeck, Twitter for
 16   iPhone, Twitter for iPad, and other related applications.
 17       D. Twitter’s access to the Infringed Images and its Saliency Algorithm.
 18       28. Defendant Twitter, Inc. developed, engineered, and deployed an artificially
 19   intelligent saliency algorithm2 (“Saliency Algorithm”).
 20       29. Defendant Twitter, Inc., and/or its subsidiaries, had access to the Infringed
 21   Images through Twitter user @city_tits who embedded the Infringed Images, and
 22   Twitter used the Saliency Algorithm to crop and alter the Infringed Images without
 23   Ms. Morton’s authorization cropped Ms. Morton’s Infringed Images, creating an
 24   unauthorized derivative work that it displayed on Twitter’s website, mobile
 25   application, and third-party applications and stored and cached on servers
 26   worldwide, including servers within the United States.
 27   2
        Theis, Lucas and Wang, Zehan. Twitter.com, Infrastructure: “Speedy Neural Networks for Smart Auto-Cropping of
      Images.” (available at https://blog.twitter.com/engineering/en_us/topics/infrastructure/2018/Smart-Auto-Cropping-
 28   of-Images ) (accessed August 17, 2021).
                                                               7

                                            MORTON V. TWITTER, INC.
                                                 COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 8 of 16 Page ID #:8



  1       30. Plaintiff is informed and believes Twitter, Inc.’s Saliency Algorithm saved
  2   Twitter, Inc. a substantial amount of expense with respect to its CDN at the cost of
  3   the integrity of copyrighted photographic works including the Infringed Images and
  4   at the expense of the Morton Publicity Rights.
  5       31. The Saliency Algorithm technology was designed and created by male
  6   engineers at Twitter, Inc. and Magic Pony, Inc. and cropped photographs. The
  7   algorithm was later determined to be biased, resulting in sexist and racist crops,
  8   favoring white women and female body parts.3 This finding was independently
  9   confirmed in August 2021.4
 10       E. Twitter failed to remove the infringing uses despite notice from Morton.
 11       32. As alleged herein, Morton, through counsel, submitted Report 1on July 23,
 12   2020. Twitter, Inc. did not respond to this Report or remove Infringed Image 1 until
 13   October 28, 2020.
 14       33. As alleged herein, Morton, through counsel, submitted Report 2 on
 15   September 10, 2020. Twitter immediately responded on September 10, 2020 with
 16   an automatically-generated confirmation notice, stating that they received the
 17   Report and issued a ticket number 0172275586.
 18       34. At least one of Twitter.com’s users located within the United States viewed
 19   the Tweets containing the Infringed Images on @City_Tits Twitter feed on
 20   Twitter.com. The Tweet featuring Infringed Image 1 received at least 55 “likes,”
 21   and the Tweet featuring Infringed Image 2 received at least 12 “likes,” indicating
 22   that the Infringed Images were actually displayed to at least 67 unique users.
 23       35. Twitter, Inc. did not remove the Infringing Image 2 until October 19, 2020,
 24   and did not delete the Tweet or suspend the @city_tits account at that time. Twitter
 25
      3
 26     Johnson, Kari. WIRED “Twitter’s Photo crop algorithm favors white faces and women,” May 19, 2021. (available at:
      https://www.wired.com/story/twitter-photo-crop-algorithm-favors-white-faces-women/) (accessed August 17, 2021).
      4
 27     Quatch, Katyanna. TheRegister.com “Twitter's AI image-crop algo is biased towards people who look younger,
      skinnier, and whiter, bounty challenge at DEF CON reveals,” Aug. 11, 2021 available at:
 28   https://www.theregister.com/2021/08/11/defcon_twitter_ai/
                                                               8

                                            MORTON V. TWITTER, INC.
                                                 COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 9 of 16 Page ID #:9



  1   Support sent an e-mail update on October 19, 2020 stating that they had removed
  2   access to the content.
  3       36. Twitter, Inc. did not remove Infringing Image 1 until October 28, 2020, and
  4   did not delete the Tweet or suspend the @city_tits account at that time.
  5       37. Plaintiff is informed and believes that Twitter Support did not remove all
  6   infringing uses from all media lockers and/or Twitter’s other servers or data centers
  7   on the Content Delivery Network.
  8       38. Twitter, Inc. had the contractual and legal right and technical ability to
  9   remove the Infringed Images but has not removed the Infringed Images from data
 10   storage.
 11       39. Twitter, Inc. had the right and ability to remove the Tweet containing the
 12   Infringed Image from all Twitter platforms, but Twitter, Inc. did not remove the
 13   Tweet when it removed the Infringed Image.
 14       40. Twitter, Inc. had the right and ability to suspend the @city_tits user and its
 15   related accounts, if any, but Twitter did not suspend the @city_tits user or any of its
 16   related accounts on or before October 19, 2021.
 17       41. Twitter, Inc. had the right and ability to suspend the @city_tits account at or
 18   before the time of the infringement.
 19       42. Since 2018, Twitter, Inc. has posted steadily increasing earnings and
 20   increasing reports of copyright infringement.
 21       43. In the period from July to December 2020, Twitter reportedly received
 22   169,659 DMCA takedown notices and reported a compliance rate of 59.9%. In the
 23   same period, Twitter received 3,167 counternotices with a 100% restoration rate.
 24   Twitter, Inc. publicly disclosed this information in its Global Transparency Report.5
 25       44. Twitter, Inc.’s earnings include the sale of advertising on its platform and
 26           fees to use Twitter’s CDN.
 27
      5
       Twitter, Inc., Global Transparency Report, available at: https://transparency.twitter.com (accessed August 17,
 28   2021).
                                                                 9

                                             MORTON V. TWITTER, INC.
                                                  COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 10 of 16 Page ID #:10



   1      45. Twitter, Inc.’s earnings include selling user data.
   2      46. Twitter.com displays, and at all relevant times actually displayed, Tweets in
   3   more than a passive manner, selecting and adding Tweets, including the Tweets
   4   containing Plaintiff’s Infringed Images, to a user’s Home timeline that Twitter, Inc.
   5   identifies as being relevant or interesting to a user. Twitter, Inc. also displays
   6   “promoted Tweets” or “Retweets” or other posts that a user has not otherwise
   7   personally requested to see.
   8      47. Twitter claims its “worldwide network directly interconnects with over 3,000
   9   unique networks in many datacenters worldwide.”
  10                                     CAUSES OF ACTION
  11            I.   COPYRIGHT INFRINGEMENT / 17 U.S. CODE SECTION 106
  12                 (AGAINST DOE DEFENDANT #2)
  13      48. Plaintiff realleges Paragraphs 1-47 and further alleges:
  14      49. Plaintiff is the creator and registered copyright owner of a photograph
  15   registered with the U.S. Copyright Office, Copyright Registration Number
  16   VA0002210005 and entitled, “Artists Collection 16” and referred to herein as
  17   Infringed Image 1.
  18      50. Infringed Image 1 is copyrightable subject matter under 17 U.S. Code
  19   Section 102(a)(5), and Plaintiff is the registered copyright owner of Infringed
  20   Image 1.
  21      51. A substantially similar copy of Infringed Image 1 appeared on Twitter.com
  22   on the @city_tits feed and elsewhere on Twitter’s products and applications in the
  23   United States without Plaintiff’s authorization.
  24      52. Twitter’s user, Doe Defendant #2, @city_tits, reproduced Plaintiff’s
  25   copyrighted photograph through some technological means without Plaintiff’s
  26   authorization in violation of Plaintiff’s exclusive right to reproduce the Infringed
  27   Image.
  28      53. Twitter’s user, Doe Defendant #2, @city_tits, embedded Plaintiff’s
                                                   10

                                      MORTON V. TWITTER, INC.
                                           COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 11 of 16 Page ID #:11



   1   copyrighted photograph on Twitter without authorization in violation of Plaintiff’s
   2   exclusive right to reproduce the Infringed Image.
   3      54. Doe Defendant #2 displayed the Infringed Image on Twitter in violation of
   4   Plaintiff’s exclusive right to display the Infringed Image.
   5      55. Doe Defendant #2 distributed the Infringed Image on Twitter in violation of
   6   Plaintiff’s exclusive right to distribute the Infringed Image.
   7      56. Doe Defendant #2 created a derivative work of the Infringed Image in
   8   “flipping” or “mirroring” the original Infringed Image in violation of Plaintiff’s
   9   exclusive right to create derivative works.
  10      57. Doe Defendant #2 created a Tweet on Twitter using the Infringed Image in
  11   violation of Plaintiff’s exclusive right to create derivative works.
  12      58. Plaintiff is informed and believes Doe Defendant #2 altered the Infringed
  13   Image, and “flipped” or “mirrored” the original image, willfully and in bad faith, to
  14   interfere with reverse image search-based copyright enforcement management
  15   tools.
  16      59. Plaintiff is informed and believes Doe Defendant #2 provided false
  17   information to a domain registrar.
  18      60. Users of Twitter shared Plaintiff’s copyrighted works on Twitter’s peer-to
  19   peer direct share feature without her authorization in violation of Plaintiff’s
  20   exclusive rights to reproduce, display and distribute.
  21      61. Plaintiff is informed and believes Twitter user @city_tits embedded a
  22   substantially similar copy of Infringed Image 2 in a Tweet on Twitter.com,
  23   reproducing, displaying and distributing Infringed Image 2 without license,
  24   permission or authorization from Morton along with a link to the user’s third-party
  25   website.
  26            II.   COPYRIGHT INFRINGEMENT / 17 U.S. CODE SECTION 106
  27                  (AGAINST TWITTER, INC. AND ITS SUBSIDIARIES)
  28      62. Plaintiff realleges Paragraphs 1-61 and further alleges:.
                                                  11

                                    MORTON V. TWITTER, INC.
                                         COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 12 of 16 Page ID #:12



   1      63. Twitter, Inc. had access to Plaintiff’s Infringed Images through its users and
   2   embedded the Infringed Images into Twitter’s API and/or onto its servers.
   3      64. Images substantially similar to Plaintiff’s Infringed Images appeared on
   4   Twitter.com, TweetDeck, Twitter for iPad, Twitter for Mac, Twitter for Android,
   5   and other applications and search engines without Plaintiff’s authorization.
   6      65. Twitter, Inc. and/or its subsidiary Defendant Magic Pony Technology, Inc.
   7   cropped and altered the Infringed Images using a proprietary, artificially-intelligent
   8   algorithm, creating a derivative work and displaying it, reproducing it, and caching
   9   it on Twitter, Inc.’s servers within the United States and worldwide without
  10   Plaintiff’s authorization and in violation of her exclusive rights under 17 U.S.C. §
  11   106.
  12      66. Plaintiff is informed and believes Twitter, Inc. has not removed the Infringed
  13   Images from its data lockers, “virtual buckets” or data storage systems.
  14      67. Twitter, Inc. cached Plaintiff’s Infringed Images on its CDN and/or servers
  15   in violation the United States without Plaintiff’s authorization in violation of
  16   Plaintiff’s exclusive right of reproduction under 17 U.S.C. § 106.
  17      68. Twitter, Inc. displayed Plaintiff’s Infringed Images on Twitter.com and
  18   related applications in violation of Plaintiff’s exclusive right to display under 17
  19   U.S.C. § 106.
  20      69. At all relevant times, Twitter, Inc. sold advertising including advertising that
  21   appeared on user feeds that featured the Infringed Images and Twitter’s derivative
  22   work.
  23                            III.    SECONDARY INFRINGEMENT
  24                CONTRIBUTORY and VICARIOUS INFRINGEMENT
  25                       (Against Twitter, Inc. Subsidiary Defendants)
  26      70. Plaintiff realleges Paragraphs 1-69 as though fully set forth and further
  27   alleges:
  28      71. Defendant Twitter, Inc. and/or its subsidiary Defendant Magic Pony
                                                  12

                                       MORTON V. TWITTER, INC.
                                            COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 13 of 16 Page ID #:13



   1   Technology materially contributed to the infringement by @City_Tits by
   2   developing and providing the platform and technology, including a peer-to-peer file
   3   sharing system, that enabled the unauthorized reproduction, display and distribution
   4   of the Infringed Images.
   5      72. Twitter, Inc. materially contributed to the infringement by @City_Tits by
   6   providing data storage and/or server space that store media hidden from public view
   7   that multiple users on Twitter.com can access and post using Twitter’s developer
   8   tools.
   9      73. Twitter, Inc. materially contributed to the infringement by providing users
  10   with a bit torrent-style, peer-to-peer network that enables users to privately share
  11   copyrighted works through direct messaging and outside of public view.
  12      74. Twitter, Inc. materially contributed to the infringement by providing the
  13   technological means to embed Tweets, file share, and permit up to 200 users at a
  14   time to access one account through TweetDeck while actively courting
  15   infringement by making public statements that they refuse to disclose a repeat
  16   infringer policy and otherwise failing to comply with the DMCA.
  17      75. Twitter, Inc. had the right and ability to suspend @city_tits after
  18   Plaintiff reported the Tweet and infringing activity on July 23, 2021, but Twitter
  19   took no action. Thereafter, with actual knowledge of @city_tits infringing activity,
  20   Twitter, Inc. failed to expeditiously disable access to or remove the Infringed Image
  21   for over three months, resulting in additional infringement by the same user. When
  22   Twitter eventually disabled access to the Infringed Image, it did not exercise its
  23   right and ability to the fullest extent possible and incurred a direct financial benefit.
  24      76. Twitter also had the right and ability to control the infringing activity and had
  25   actual knowledge of infringement on September 10, 2020, but Twitter failed once
  26   again to disable access to or remove the Infringed Image for over one month. When
  27   Twitter eventually disabled access to the Infringed Image, it did not exercise its
  28   right and ability to the fullest extent possible because it did not delete the Tweet or
                                                   13

                                     MORTON V. TWITTER, INC.
                                          COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 14 of 16 Page ID #:14



   1   suspend the user, and it incurred a benefit by retaining a user and benefiting from
   2   the use of the Morton Publicity Rights appearing in the Tweet.
   3      77. At all relevant times, Twitter did not require an account for a member of the
   4   public to view the Infringed Images.
   5      78. Twitter acted willfully in failing to suspend the account or disable access to
   6   the Tweets or to the Infringed Images stored on its servers, continuing to allow its
   7   330,000,000 subscribers and the worldwide public to access to the Infringed Images
   8   and profiting from the infringement.
   9      79. Twitter, Inc. and its subsidiaries acted willfully in encouraging users to
  10   upload photographs, including the Infringed Images, to its platform and/or
  11   applications to obtain a competitive advantage with other social media platforms
  12   and serve its users.
  13      80. Twitter, Inc. and its subsidiaries acted willfully and without regard to Ms.
  14   Morton’s exclusive rights under 17 U.S.C. §106 in providing services to infringers
  15   and, knowing the extent of and propensity for infringement on its platform,
  16   willfully ignored the infringement and did not remove the Infringed Images
  17   expeditiously.
  18                                IV.    RIGHT OF PUBLICITY
  19                             (against Doe Defendant 1 @city_tits)
  20      81. Plaintiff realleges paragraphs 1-80 as though and further alleges:
  21      82. Doe Defendant #2 (@city_tits) knowingly and willfully used Plaintiff’s
  22   commercially valuable name, readily identifiable image, likeness and Twitter
  23   verified account username without her knowledge, consent, or authorization in the
  24   Tweet for the commercial purpose of advertising and promoting its Twitter account
  25   and driving user traffic to its third-party website where additional unauthorized,
  26   infringed images of Ms. Morton appeared.
  27      83. Defendant Twitter, Inc. provided the instrumentality for the unauthorized
  28   use of Morton’s publicity rights and profited from the sale of advertising that
                                                  14

                                    MORTON V. TWITTER, INC.
                                         COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 15 of 16 Page ID #:15



   1   appeared on web pages and applications that featured Ms. Morton’s publicity rights.
   2      84. After reviewing the Tweets for copyright infringement, Defendant Twitter,
   3   Inc. and its subsidiaries had the right and ability to prevent the ongoing harm by
   4   deleting the Tweets or suspending the user but did not exercise that right and ability
   5   to the fullest extent, leaving the Tweet visible and harming Plaintiff until January
   6   2021 while profiting from it.
   7                                         V.   FALSE LIGHT
   8                     (against Twitter, Inc. and its Subsidiary Defendants)
   9      85. Plaintiff realleges allegations 1-85 and further alleges:
  10      86. Defendants Twitter, Inc. and/or any of its subsidiaries cropped and altered
  11   Plaintiff’s photographic image in a way that falsely presented Plaintiff’s likeness,
  12   coloring it with the subliminal, subtle, or obvious sexist and racist biases imposed
  13   by the artificially-intelligent algorithmic tool created by engineers.
  14      87. The alteration and cropping of the image, focusing on Ms. Morton’s face
  15   and breasts, falsely presented Ms. Morton as appearing in pornography, and
  16   viewers actually believed the false representation, causing lost income, loss of
  17   followers, and other substantial damage to Ms. Morton’s personal and professional
  18   reputation.
  19                                   VI.    PRAYER FOR RELIEF
  20         WHEREFORE, Plaintiff prays for relief as follows:
  21   For an Order enjoining Defendants, their officers, agents, employees, temporarily
  22   during the pendency of this action and permanently thereafter:
  23         1. From infringing or contributing to the infringement by others the
  24   copyright in Plaintiff’s works or acting in concert with, aiding and abetting others
  25   to infringe said copyright in any way; and
  26         2. From copying, duplicating, selling, licensing, displaying, distributing, or
  27   otherwise using without Plaintiff’s authorization copies of Plaintiff’s works to
  28   which Plaintiff is the owner of exclusive rights under the respective copyrights or
                                                   15

                                    MORTON V. TWITTER, INC.
                                         COMPLAINT
Case 2:21-cv-07145-JVS-RAO Document 1 Filed 09/03/21 Page 16 of 16 Page ID #:16



   1   making derivative works based thereon; and
   2          3. From selling or otherwise monetizing any and all data that has been
   3   collected as a result of the infringement alleged herein; and
   4          4. To remove any and all of Plaintiff’s copyrighted Images from servers
   5   controlled by Twitter, Inc. including all media lockers or other data storage;
   6          5. For an award of actual damages suffered by Plaintiff as a result of the
   7   infringement and any profits of the Defendants attributable to the infringement of
   8   Plaintiff’s exclusive rights under copyright and to pay such damages to Plaintiff as
   9   to this Court shall appear just and proper, or in the alternative, at Plaintiff’s
  10   election, statutory damages for infringement as set forth in 17 U.S. Code Section
  11   504 in an amount no less than $150,000 per instance at a minimum of 67 instances,
  12   and any additional instances of infringement discovered through the course of the
  13   litigation; and
  14          6. For an award of damages of at least $750, the statutory minimum under
  15   California Civil Code Section 3344(g); and
  16          7. Punitive damages under Section 3344(g);
  17          8. For an award of damages according to proof at trial; and
  18          9. For an award of attorney’s fees pursuant to 17 U.S. Code Section 505; and
  19          10. For an award of pre-judgment interest and post-judgment interest in the
  20             maximum amount permitted by law;
  21          11. For such other and further relief as the Court deems just and proper.
  22   Plaintiff hereby requests a jury trial on all triable issues.
  23   Dated this 3rd of September 2021.
  24                                             _/s/ Jennifer Holliday____
  25                                             Jennifer Holliday
  26                                             ATTORNEY FOR PLAINTIFF
  27
  28
                                                    16

                                      MORTON V. TWITTER, INC.
                                           COMPLAINT
